 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   HANNAH R. LABAREE, Bar #294338
     Assistant Federal Defender
 3   Counsel Designated for Service
     801 I Street, 3rd Floor
 4   Sacramento, California 95814
     Telephone: (916) 498-5700
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            No. Cr. 2:07-cr-248-09 WBS

12                      Plaintiff,                        STIPULATION TO AMEND BRIEFING
                                                          SCHEDULE AND HEARING DATE
13          v.
                                                          Judge: Honorable WILLIAM B. SHUBB
14   BENJAMIN SANTOS CASTRO,                              Time: 9:00 A.M.
                                                          Date: July 19, 2021
15                      Defendant.

16
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17
     Attorney, through Jason Hitt, Assistant United States Attorney, attorneys for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Hannah Labaree,
19   attorneys for defendant-movant Benjamin Santos Castro, that an amended motions briefing
20   schedule be set as follows:
21
            Defense Motion to Reduce Sentence under Amendment 782:               July 19, 2021
22
            Government Response:                                                 July 26, 2021
23
            Defense Reply:                                                       August 2, 2021
24
            Motion Hearing:                                                      August 9, 2021
25
            The parties further request that a hearing date be set for the motions on August 9, 2021, or
26
     as soon thereafter as is practicable.
27

28
                                                      1
 1   Dated: June 29, 2021
                            HEATHER E. WILLIAMS
 2                          Federal Defender

 3
                            /s/ Hannah Labaree
 4                          HANNAH LABAREE
                            Assistant Federal Defender
 5                          Attorney for Defendant
                            BENJAMIN SANTOS CASTRO
 6

 7   Dated: June 29, 2021   PHILLIP A. TALBERT
                            Acting United States Attorney
 8
                            /s/ Jason Hitt
 9                          JASON HITT
                            Assistant United States Attorney
10                          Attorney for Plaintiff

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                               2
 1                                                ORDER
 2          Pursuant to the unopposed request, and good cause appearing therefor, it is hereby ordered

 3   that the motions schedule be amended as set forth below:

 4
            Defense Motion to Reduce Sentence under Amendment 782:               July 19, 2021
 5
            Government Response:                                                 July 26, 2021
 6
            Defense Reply:                                                       August 2, 2021
 7
            After briefing is complete, the court will take the motion under submission and will
 8
     inform the parties if oral argument or further proceedings are necessary.
 9
     Dated: June 29, 2021
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
